t c memo united_states tax_court mark christopher and nancy louise corcoran petitioners v commissioner of internal revenue respondent docket no filed date mark christopher corcoran pro_se timothy f salel for respondent memorandum opinion wolfe special_trial_judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax in the answer to the petition respondent asserted an accuracy- related penalty of dollar_figure pursuant to sec_6662 at trial respondent filed a written motion for a penalty under section - - a all section references are to the internal_revenue_code in effect for the issues for decision are whether petitioners’ compensation_for services unemployment_compensation and interest received during constitute gross_income whether petitioners are liable for an accuracy-related_penalty under sec_6662 and whether imposition of a penalty under sec_6673 1s appropriate under the circumstances of this case some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners resided in fallbrook california when they filed their petition petitioners are well-educated people both graduated from california state university at long beach mark corcoran petitioner received a bachelor’s degree in business administration with an emphasis in accounting petitioner nancy corcoran mrs corcoran holds a master’s degree in education petitioner is an accountant for global outdoors inc mrs corcoran teaches in the san diego catholic school system during petitioner received compensation_for services of dollar_figure and dollar_figure from all american homes and empire marine inc respectively petitioner also received unemployment_compensation of dollar_figure from the california employment development department mrs corcoran received dollar_figure from the roman catholic bishop of san diego with respect to her teaching job petitioners also received interest on their bank account balances in total petitioners received compensation_for services of dollar_figure unemployment_compensation of dollar_figure and interest of dollar_figure petitioners jointly filed a federal_income_tax return they filled in lines through of their form_1040 u s individual_income_tax_return with a zero on each line and claimed a refund of dollar_figure petitioners attached to their tax_return a form_w-2 wage and tax statement reporting wages of dollar_figure from mrs corcoran’s employer respondent treated the dollar_figure as if it were properly reported on the tax_return petitioners stipulated that they received all the amounts that their employers reported to the internal_revenue_service on forms w-2 as wages or compensation paid to them however petitioners refused to stipulate that such amounts constitute wages petitioners also stipulated that they received all of the unemployment_compensation and interest that respondent determined were income petitioners do not challenge the facts on which respondent’s determinations are based or respondent’s calculation of tax rather petitioners by selectively analyzing statutes regulations and judicial authorities out of context have reached the conclusion that their compensation_for services q4e- unemployment_compensation and interest do not constitute gross_income petitioners argue there is no law making petitioners liable for a personal income_tax petitioners have no gross_income pursuant to sec_861 et seg concerning gross_income from sources within the united_states and without the united_states and the notice_of_deficiency with respect to petitioners’ return is invalid because petitioners allegedly were denied an administrative hearing and because respondent failed to carry the burden_of_proof at the administrative level at the outset we note that petitioners’ arguments are without factual or legal foundation their contentions are reminiscent of standard tax_protester rhetoric they have presented as exhibits copies of materials apparently prepared and distributed by an organization opposed to compliance with the income_tax laws while petitioners’ arguments certainly do not require refutation with somber reasoning and copious citation of precedent 737_f2d_1417 5th cir we shall nevertheless briefly discuss some of the issues raised sec_1 imposes an income_tax on the income of every individual who is a citizen or resident_of_the_united_states sec_1_1-1 income_tax regs sec_61 provides that except as otherwise provided in subtitle a income taxes gross - - income includes all income from whatever source derived including compensation_for services and interest sec_61 sec_85 provides that an individual’s gross_income includes unemployment_compensation ignoring these statutory provisions petitioners argue that their compensation_for services unemployment_compensation and interest do not constitute gross_income because these items of income are not listed in sec_1_861-8 income_tax regs their argument is misplaced and takes sec_1_861-8 income_tax regs out of context the rules of sections have significance in determining whether income is considered from sources within or without the united_states the source_rules do not exclude from u s taxation income earned by u s citizens from sources within the united_states see eg 114_tc_136 rejecting claim that income is not subject_to tax because it is not from any of the sources listed in sec_1_861-8 income_tax regs aiello v commissioner tcmemo_1995_40 rejecting claim that the only sources of income for purposes of sec_61 are listed in sec_861 678_f2d_180 the determination of where income is derived or ‘sourced’ is generally of no moment to either united_states citizens or united_states corporations for -- - such persons are subject_to tax under sec_1 and sec_11 respectively on their worldwide income petitioners’ procedural arguments likewise are without merit petitioners argue that the notice_of_deficiency is invalid because they allegedly were denied an administrative hearing and because respondent failed to carry the burden_of_proof at the administrative level the record is unclear as to whether petitioners were provided the opportunity for an administrative hearing regardless it is readily apparent that an administrative hearing in this case would have been futile petitioners never disputed the amounts omitted from their tax_return their positions were certainly not going to be accepted by the internal_revenue_service see madge v commissioner tcmemo_2000_370 rejecting taxpayer’s due process claim in a deficiency_suit and finding that an administrative hearing would have been futile affd per curiam without published opinion __ f 3d _ 8th cir as a general_rule this court will not look behind a deficiency_notice to examine the evidence used the propriety of respondent’s motives or the administrative policy or procedure that informs respondent’s determinations 92_tc_729 affd without published opinion 935_f2d_1282 3d cir 62_tc_324 see snyder v - commissioner tcmemo_2001_255 a trial before the tax_court 1s a proceeding de novo our determination of a taxpayer’s liability is based on the merits of the case and not on the record developed at the administrative level greenberg’s express inc v commissioner supra pincite with regard to the burden_of_proof as it pertains to their liability for the deficiency in their income_tax petitioners’ long-winded arguments are misplaced the resolution of their liability for the deficiency does not depend on which party has the burden_of_proof petitioners have stipulated the amounts omitted from their tax_return there are no material facts in dispute since only legal issues remain the burden_of_proof is irrelevant 115_tc_523 accordingly we sustain respondent’s deficiency determination the second issue for decision is whether petitioners are liable for the sec_6662 accuracy-related_penalty for sec_6662 imposes a 20-percent penalty on underpayments attributable to among other things the taxpayer’s negligence or disregard of rules or regulations negligence is defined to include the failure to make a reasonable attempt to comply with the tax laws sec_6662 a position with respect to an item is attributable to negligence if it lacks a reasonable basis sec_1_6662-3 income_tax regs the term disregard - - includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs i ntentional disregard occurs when a taxpayer who knows or should know of a rule_or_regulation chooses to ignore its ay requirements ’ 64_f3d_1406 9th cir quoting 820_f2d_1464 9th cir affg 101_tc_225 by failing to report income and persistently refusing to acknowledge their tax_liability with respect to undisputed revenues despite self-professed familiarity with the tax laws petitioners have behaved unreasonably and have intentionally disregarded the rules and regulations these circumstances which are not disputed demonstrate that respondent has satisfied his burden of production under sec_7491 for his determination of the accuracy-related_penalty based on negligence or disregard of rules or regulations 116_tc_438 accordingly we sustain respondent’s determination of the accuracy-related_penalty under sec_6662 by motion at the conclusion of trial respondent requested that the court impose a penalty under sec_6673 sec_6673 authorizes this court to regquire a taxpayer to pay to the united_states a penalty not in excess of dollar_figure if inter alia the taxpayer’s position in the proceeding is frivolous a --- - position maintained by a taxpayer is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir sanctions are properly imposed when the taxpayer knew or should have known that his claim or argument was frivolous hansen v commissioner supra pincite nis family_trust v commissioner supra pincite petitioners knew or should have known that their position was frivolous mr corcoran has been trained as an accountant and has been employed in that capacity he testified that he has spent years researching the tax laws one month before trial respondent’s counsel sent a letter to petitioners clearly outlining the relevant code sections he warned petitioners that respondent would move for the court to impose the sec_6673 a penalty if they continued to pursue their frivolous arguments petitioners ignored our precedents and the warnings from respondent’s counsel at trial petitioners introduced numerous inappropriate exhibits including a copy of a peanuts cartoon featuring snoopy they have wasted limited judicial and administrative resources accordingly we shall require petitioners to pay a dollar_figure penalty to the united_states under sec_6673 to the extent not herein discussed we have considered petitioners’ other arguments and found them to be meritless to reflect the foregoing an appropriate order and decision will be entered for respondent
